FILED

ocr i~  2210
UNITED STATES DISTRICT COURT  f

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & BankruPlCV
Courts for the District of Columbia

)
Antonio Colbert, )
)

Plaintiff, ) ! ' ,-. ;~

) .Lu 1 l i)t)

v. ) Civil Action No.
)
Legal Aid, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff s pro se complaint and application to proceed
in_/é)rma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking reliefin the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R, Civ. P. l2(h)(3).

Plaintiff, a District of Columbia resident, sues "Legal Aid" in the District of Columbia
for fraud. He seeks $l million in damages The complaint neither presents a federal question nor
provides a basis for diversity jurisdiction because the parties are not of diverse citizenship
Because the complaint is "so attenuated and unsubstantial as to be absolutely devoid of merit."

Hczgczns' v. Lavine, 415 U.S. 528, 536 (1974) (quoting Newburyporl Waler C0. v. Newburyport,

193 U.S. 561 , 579 (1904)), it will be dismissed with prejudice. A separate Order of dismissal

accompanies this Memorandum Opinion.

w United State§Dfstrict Judge
Date: October , 2010